                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERCOLE A. MIRACHI,                                :
                                                  :
                Plaintiff,                        :
                                                  :       CIVIL ACTION
        v.                                        :
                                                  :       No. 21-126
KATHY BOOCKVAR, et al,                            :
                                                  :
                Defendants.                       :



                                              ORDER

        AND NOW, this 12th       day of February, 2021, upon review of the dockets in this matter,

and it appearing Plaintiff has paid the filing fee and filed a Complaint and twenty one (21) Amended

Complaints, it is hereby ORDERED as follows:

        1. Plaintiff shall combine all relevant allegations into one Final Amended

Complaint. Said Complaint shall control in this matter until further order of Court and will be the

only document referenced by the Court or the parties;

        2. Plaintiff’s Final Amended Complaint shall be filed within twenty (20) days of the

date of this order; and

        3. No additional filings shall be permitted other than or after the Final Amended

Complaint is filed. Upon filing of Plaintiff’s Final Amended Complaint, no further amendments will

be permitted. At such time, after service is completed, Defendants may file responsive pleadings.

                                                      BY THE COURT:


                                                      /s/ Jeffrey L. Schmehl
                                                      Jeffrey L. Schmehl, J.
